         Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 MULUSHOA ZENEBE
 2837 Myrtle Avenue NE
 Washington, D.C. 20018

          Plaintiff,

                vs.

 BP 1330 CONNECTICUT AVENUE, LLC
 800 Boylston Street, Suite 1900
 Boston, MA 02199

 BOSTON PROPERTIES
 MANAGEMENT, INC.
 800 Boylston Street, Suite 1900
 Boston, MA 02199

 BOSTON PROPERTIES, INC.
 800 Boylston Street, Suite 1900                      Civil Action No.: ________________
 Boston, MA 02199
                                                          JURY TRIAL DEMANDED
 CUMMINS INC.
 500 Jackson Street
 Columbus, IN 47202

          Defendants

                                     COMPLAINT

       Plaintiff Mulushoa Zenebe, by and through undersigned counsel, files this

Complaint against Defendants BP 1330 Connecticut Avenue, LLC, Boston Properties, Inc.,

and Boston Properties Management, Inc., (collectively, “Boston Properties”) and

Defendant Cummins Inc. (“Cummins”), jointly and severally, on the grounds and in the

amount set forth herein for injuries Plaintiff sustained after a fall caused by Defendants’

negligence on or about August 29, 2017 in the District of Columbia.
            Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 2 of 9



                                         PARTIES

       1.       Plaintiff is an adult resident of the District of Columbia.

       2.       Defendant BP 1330 Connecticut Avenue, LLC (“BP, LLC”) is a Delaware

corporation with its principal place of business in the Commonwealth of Massachusetts.

BP, LLC owns 1330 Connecticut Avenue, N.W., in the District of Columbia, the situs of

plaintiff’s injury, and conducts business in the District of Columbia.

       3.       Defendant Boston Properties, Inc. (“BP, Inc.”) is a Delaware corporation

with its principal place of business in the Commonwealth of Massachusetts, and upon

information and belief, manages 1330 Connecticut Avenue, N.W., and conducts business

in the District of Columbia.

       4.       Defendant Boston Properties Management, Inc. (“BPM, Inc.”) is a

Delaware corporation with its principal place of business in the Commonwealth of

Massachusetts, and upon information and belief, manages 1330 Connecticut Avenue,

N.W., and conducts business in the District of Columbia.

       5.       Defendant Cummins Inc. (“Cummins”) is incorporated and maintains its

principal place of business in the State of Indiana and conducts business in the District of

Columbia.

                               JURISDICTION & VENUE

       6.       Jurisdiction is proper pursuant to 28 U.S.C. § 1332.

       7.       BP 1330 Connecticut Avenue, LLC, Boston Properties, Inc., and Boston

Properties Management, Inc. are all Delaware corporations and maintain principle places

of business in the Commonwealth of Massachusetts.




                                              2
            Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 3 of 9



       8.       Cummins Inc. is an Indiana corporation and maintain its principle place of

business in the State of Indiana.

       9.       There is complete diversity of citizenship between the parties, and

Plaintiff’s damages are in excess of $75,000.00.

       10.      Venue is properly laid in the District of Columbia as all events giving rise

to this action occurred within the District of Columbia.



                                          FACTS

       11.      On or about August 29, 2017, Plaintiff was employed as a parking attendant

for Colonial Parking at a commercial office building located at 1330 Connecticut Avenue,

N.W. in Washington, D.C. (hereinafter “1330 Connecticut”)

       12.      1330 Connecticut is owned by Defendant BP 1330 Connecticut Avenue,

LLC. (“BP, LLC”)

       13.      Defendant BP, LLC manages 1330 Connecticut.

       14.      Defendant Boston Properties, Inc. (“BP, Inc.”) manages 1330 Connecticut.

       15.      Defendant Boston Properties Management, Inc. (“BPM, Inc.”) manages

1330 Connecticut.

       16.      Defendant Cummins provides heating, ventilation and air conditioning

services for commercial buildings (“HVAC”).

       17.      On or about August 29, 2017, Cummins was providing HVAC services at

1330 Connecticut Avenue at the direction of and in conjunction with the Boston Property

Defendants.




                                             3
          Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 4 of 9



       18.     At all times relevant to this action, Cummins was the agent of the Boston

Property Defendants acting within the scope of its duties.

       19.     While Cummins was providing HVAC services, the HVAC unit(s) at 1330

Connecticut shutdown, causing an air conditioning outage.

       20.     In response, Cummins and the Boston Properties defendants brought in

emergency HVAC equipment and strung large power cables in a dangerous, haphazard,

and illegal manner on the ground through the entranceway of 1330 Connecticut’s

underground parking, where Plaintiff was stationed as an attendant.

       21.     Defendants failed to mark, guard or warn anticipated users, including

Plaintiff, of the presence of the dangerous, emergency cables.

       22.     On the morning of August 29, 2017, Plaintiff was working her normal duties

as an employee of Colonial Parking at the parking garage at 1330 Connecticut.

       23.     As a tenant of 1330 Connecticut attempted to exit the underground parking,

Plaintiff stepped back to allow him to pass and in doing so tripped backwards over the

unmarked and unguarded cables defendants had strung along the floor of the garage

entryway.

       24.     As a result of her fall, Plaintiff sustained life-altering and permanent

personal injuries.

                               COUNT 1: NEGLIGENCE


       25.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       26.     Defendants owed Plaintiff a duty to exercise reasonable care in the

maintenance of 1330 Connecticut Avenue, including the sidewalk/garage entryway, where

they were performing HVAC repairs.



                                             4
          Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 5 of 9



       27.     Defendants further owed Plaintiff a duty to exercise reasonable care in the

installation of HVAC cables, and to lay these cables in a manner reasonably safe for

anticipated users, including Plaintiff.

       28.     Defendants further owed Plaintiff a duty to warn of known hazards, and

maintain the premises free of hazards, and to inspect, correct and repair hazards, and if the

hazard cannot be immediately repaired, to guard such hazard.

       29.     Defendants further owed Plaintiff a duty to adhere to the then existing life,

health and safety codes.

       30.     Defendants breached their duty of care by, inter alia,

               a. negligently placing dangerous cables across the garage entryway;

               b. negligently placing, and leaving in a place, dangerous obstructions to

                   public travel;

               c. negligently failing to warn foreseeable users, such as Plaintiff, of the

                   dangers posed by the obstructions;

               d. negligently failing to use a barrier, sign, flag, marking or other

                   mechanism to eliminate and/or mitigate the dangers posed by the cables;

               e. negligently failing to supervise the worksite;

               f. negligently failing to keep and maintain walking surfaces in a clean,

                   orderly, and sanitary condition, free of hazards, and to inspect, correct

                   and repair hazards before anticipated users are exposed to danger, and

                   if the hazard cannot be immediately repaired, to guard such hazard; and

               g. otherwise negligently failing to adhere to the national standard of care

                   for life, health and safety.




                                              5
            Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 6 of 9



          31.   As a direct and proximate result of the Defendants’ breaches of the standard

of care plaintiff suffered severe personal injuries and other pecuniary and non-economic

losses.

                           COUNT 2: NEGLIGENCE PER SE

          32.   Plaintiff incorporates the preceding and paragraphs as if fully set forth

herein.

          33.   On August 29, 2017, in the District of Columbia there existed Municipal

Regulation Title 24, Section 2001.1, which provides relevant part:

                For purposes of this section, the term "public space" includes
                any street, avenue, alley, highway, footway, sidewalk,
                parking, or other public space in the District of Columbia.

          34.   On August 29, 2017, in the District of Columbia there existed Municipal

Regulation Title 24, Section 2001.4, which provides relevant part:

                No person shall occupy with, place, leave, or cause to be
                placed or left on public space, any obstruction to travel that
                is dangerous to life and limb, without protecting and
                guarding that public space.

          35.   On August 29, 2017, in the District of Columbia there existed Municipal

Regulation Title 24, Section 2001.5(a), which provides relevant part:

                The protection of public space required under §2001.4 shall
                include the display of red flags or other danger signals during
                the time of the occupancy of the public space.

          36.   On August 29, 2017, the Occupational Safety and Health Act of 1970

applicable in the District of Columbia, reads in relevant part:

                [S]upervisory authority over the worksite, including the
                power to correct safety and health violations itself or require
                others to correct them. Control can be established by contract
                or, in the absence of explicit contractual provisions, by the
                exercise of control in practice.



                                              6
         Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 7 of 9




               See 29 C.F.R. §1926.10 et seq.; See also OSHA Instruction
               CPL 2.103.

       37.     Both Boston Properties and Cummins Inc. were Controlling Contractors on

August 9, 2017 over the situs in which Plaintiff sustained personal injuries.

       38.     On August 29, 2017, OSHA Subpart D §1910.22(a) as applied in the

District of Columbia, reads in pertinent part that [a] employer must ensure:

               All places of employment, passageways, storerooms, service rooms, and
               walking-working surfaces kept in a clean, orderly, and sanitary condition.

               Id. at §1910.22(a)(1).

               Walking-working surfaces are maintained free of hazards such as sharp
               or protruding objects, loose boards, corrosion, leaks, spills, snow, and ice.

               Id. at §1910.22(a)(3).

               Inspection, maintenance, and repair. The employer must ensure:

               Walking-working surfaces are inspected, regularly and as necessary, and
               maintained in a safe condition;

               Id. at §1910.22(d)(1).

               Hazardous conditions on walking-working surfaces are corrected or
               repaired before an employee uses the walking-working surface again. If
               the correction or repair cannot be made immediately, the hazard must be
               guarded to prevent employees from using the walking-working surface
               until the hazard is corrected or repaired.

               Id. at §1910.22(d)(2).

       39.     On August 29, 2017, the Boston Properties defendants and Cummins Inc.

violated the aforesaid regulations.

       40.     The aforesaid regulations were designed and enacted for the purpose of

preventing the type of harm Plaintiff suffered.




                                              7
         Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 8 of 9



       41.     Plaintiff is a member of the class of persons the aforesaid regulations were

promulgated and enacted to protect.

       42.     The Boston Properties defendants and/or Cummins Inc.’s violations of the

aforesaid regulations were the actual and proximate causes of Plaintiff’s severe personal

injuries and other pecuniary and non-economic losses.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Mulushoa Zenebe demands judgment against all

Defendants, jointly and severally, in the amount of THREE MILLION DOLLARS

($3,000,000.00) in actual, compensatory damages and non-economic damages, plus her

fees, costs, and expenses as necessitated in bringing this action, and any other such relief

this Court deems just and proper.

       Plaintiff demands a trial by jury of any and all issues in this action so triable.

                                               Respectfully submitted,
                                               MULUSHOA ZENEBE

                                               By: /S/ JONATHAN E. HALPERIN

                                               Jonathan E. Halperin, Esq., #435512
                                               ZUKERBERG & HALPERIN, PLLC
                                               5225 Hickory Park Drive, Suite B
                                               Glen Allen, VA 23059
                                               Tel: (804) 527-0100
                                               Fax: (804) 597-0209
                                               jonathan@hlc.law

                                               By: /S/ PAUL ZUKERBERG

                                               Paul Zukerberg, Esq., #388152
                                               ZUKERBERG & HALPERIN, PLLC
                                               1790 Lanier Place NW
                                               Washington, D.C. 20009
                                               Tel: (202) 232-6400
                                               Fax: (202) 232-5746
                                               paul@zukerberg.com



                                              8
Case 1:19-cv-01033 Document 1 Filed 04/12/19 Page 9 of 9




                           By: /S/ MICHAEL A. YODER

                           Michael A. Yoder, Esq., #1600519
                           ZUKERBERG & HALPERIN, PLLC
                           1790 Lanier Place NW
                           Washington, D.C. 20009
                           Tel: (202) 232-6400
                           michael@zukerberg.com

                           Attorneys for Plaintiff




                           9
